Brewer, J., {orally.)
The other case of Norton against The Same Road presents a different state of facts.2 There, the same gentleman, who was attorney for the road, at the instance of the president, went surety on appeal-bonds. Cases wore pending before a justice of the peace in the latter part of 1873, a few months before the appointment of the receiver, and after judgment there the company appealed, and he signed the appeal-bonds. The cases went to the circuit court of the state, and on trial there, after the receiver’s appointment, judgments were rendered against the company, and against him.
Well, not one of the claims sued on before the justice would be entitled to priority. They date back two or three years before the appointment of the receiver, and it would bo strange if, when the claims in the first instance were not of a character entitled to priority over a secured and registered indebtedness, that an attorney of the road could, by simply giving his services as surety on appeal-bonds, indirectly secure the payment of those claims in priority to the mortgage debts. We think the ruling of the master in that was correct, and the exception will be overruled.

 gee other case of same title, which, was decided immediately before this one.